644 S.E.2d 137 (2007)
HARRY et al.
v.
DALE et al.
No. S07A0012.
Supreme Court of Georgia.
April 24, 2007.
*138 Wilbur Thomas Gamble, III, Collier & Gamble, LLP, Dawson, for Appellants.
Weyman E. Cannington, Jr., Lumpkin, for Appellees.
BENHAM, Justice.
In 2000, William W. Harry, Sr., and his wife Dorothy Harry gave a warranty deed for the 50-acre family property to their son, William W. Harry, Jr. In 2004, Shirley Dale and Dianne Roquemore, two daughters of William Harry, Sr., and Dorothy Harry, filed suit against their mother and brother (their father having died since the conveyance to their brother) seeking title to a five acre plot each. Their complaint, as amended at trial, alleged multiple bases for recovery including specific performance, completed gift, and a trust. The plaintiffs contended their father had shown each of them a five-acre plot and had given it to them, and that each had taken possession of and had made improvements on the land given to them. A jury awarded each plaintiff a five-acre plot and the trial court denied the defendants' motion for judgment notwithstanding the verdict and new trial.
Appellants complain on appeal that appellees' claims were barred by the Statute of Frauds and by the provisions for land registration in Article 2 of Title 44 of the Official Code of Georgia, and that the trial court erred by permitting an express trust to be proved by parol evidence. Determination of the validity of each of those enumerations of error requires consideration of the evidence presented at trial, but the trial was not recorded. "In the absence of a transcript, we must presume that the evidence supported the jury's verdict." Schroder v. Murphy, 282 Ga.App. 701(3), 639 S.E.2d 485 (2006). See also Blue v. Blue, 279 Ga. 550(1), 615 S.E.2d 540 (2005). Accordingly, the judgment entered on the jury's verdict is affirmed.
Judgment affirmed.
All the Justices concur.